The only question involved in this appeal is one of costs. The appellee sued the appellant in the justice court and recovered a judgment for $100. On appeal by the appellant to the county court the judgment was reduced to $75. Notwithstanding that reduction, the county judge taxed the costs of the appeal against the appellant. The complaint here is that this was error, because the judgment had been reduced. The trial court stated in his judgment his reasons for adjudging the costs in that manner. Those reasons appear to us to be sufficient.
The judgment is affirmed.